Name: Commission Regulation (EEC) No 2246/91 of 26 July 1991 opening a standing invitation to tender for the sale of unprocessed dried grapes (sultanas) from the 1989 harvest intended for specific uses
 Type: Regulation
 Subject Matter: Europe;  foodstuff;  distributive trades;  marketing;  trade policy;  food technology
 Date Published: nan

 27. 7. 91 Official Journal of the European Communities No L 204/25 COMMISSION REGULATION (EEC) No 2246/91 of 26 July 1991 opening a standing invitation to tender for the sale of unprocessed dried grapes (sultanas) from the 1989 harvest intended for specific uses Whereas it is therefore appropriate that the greater quan ­ tity be the subject of a standing invitation to tender for their use as laid down in Regulation (EEC) No 3205/85 ; Whereas the processing security provided for in Article 1 (4) of Regulation (EEC) No 3205/85 should be fixed in accordance with the market price of products intended for human consumption ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vege ­ tables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 8 (7) thereof, Having regard to Council Regulation (EEC) No 1206/90 of 7 May 1 990 laying down general rules for the system of production aid for processed fruit and vegetables (3), as amended by Regulation (EEC) No 2202/90 (4), and in particular Article 6 (4) thereof, Whereas Article 6 (2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (*), as last amended by Regulation (EEC) No 3601 /90 (*), stipulates that such products, intended for specific uses yet to be determined, must be sold at prices fixed in advance or determined by an invitation to tender ; Whereas Commission Regulation (EEC) No 3205/85 f7) provides for the sale by invitation to tender of unpro ­ cessed dried grapes for specific uses ; Whereas the Greek storage agencies still hold approxima ­ tely 20 500 tonnes of unprocessed dried grapes (sultanas) from the 1989 harvest ; whereas these currants cannot be marketed for human consumption as such without a risk of disrupting the market ; HAS ADOPTED THIS REGULATION : Article 1 1 . The Greek storage agencies referred to in the Annex shall open a standing invitation to tender for the sale of a maximum of 20 500 tonnes of dried grapes (sultanas) from the 1989 harvest in accordance with the provisions of Regulations (EEC) No 626/85 and (EEC) No 3205/85 . 2. The closing date for the submission of tenders for the first partial invitation to tender shall be : 5 August 1991 at 1 p.m. local time. 3 . The processing security referred to in Article 1 (4) of Regulation (EEC) No 3205/85 shall be ECU 45/ 100 kg net for dried grapes (sultanas). Article 2 This Regulation shall enter into force on 1 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p . 1 . (2) OJ No L 175, 4. 7. 1991 , p . 1 . 0 OJ No L 119, 11 . 5 . 1990, p. 74. (*) OJ No L 201 , 31 . 7. 1990, p. 4. (Ã  OJ No L 72, 13 . 3 . 1985, p . 7 . (6) OJ No L 350, 14. 12. 1990, p. 54. o OJ No L 303, 16 . 11 . 1985, p. 6. No L 204/26 Official Journal of the European Communities 27. 7. 91 ANNEX List of storage agencies referred to in Article 1 of this Regulation SULTANAS 1 . K.SOS, 24 Kanari Street, Athens, Greece. 2. Enosis Georgicon Sineterismon Iracliou Crete, Iraclio, Crete, Greece. 3 . Enosis Georgicon Sineterismon Messaras , Mires Iracliou, Crete, Greece. 4. Enosis Georgicon Sineterismon Monofatsiou, Assimi Iracliou, Crete , Greece .